Title: From George Washington to the Board of War, 6 June 1778
From: Washington, George
To: Board of War


                    
                        Gentn
                        Head Quarters Valley Forge 6th June 1778
                    
                    I have lately recd 1900 Stand of Arms from the Eastward, which will nearly, if not quite, compleat the number of Men who are at present in want—But we are exceedingly distressed for Cartouch Boxes. By an exact  return made a few days ago 1700 were wanting for the new Recruits, and to replace the old ones worn out in the last Campaign. Since this a number of Recruits from N. Yk & Maryland have arrived. The deputy Commissary of Stores informs me that Lebanon will furnish about 150 ⅌ week. The supply from that quarter will be so slow that we must not put any dependance upon it. I do not know what quantity has been made at Springfeild; but Genl Knox informd me that the manufactory there would be considerable. I shall be much obliged by your dispatching an Express to that place, with orders to send forward, what are ready, with the utmost dispatch. In the mean time, if you have a number of the thin Iron Cannisters finishd, be pleased to have them sent down, as they will serve as a substitute for leather Boxes. I am with Respect Gentn Yr most obt Servt.
                